          Case 1:18-cr-00476-NRB Document 56 Filed 08/05/21 Page 1 of 2

                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                     UNITED STATES COURTHOUSE
                                          500 PEARL STREET
                                         NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                                                     (212) 805-0194
UNITED STATES DISTRICT JUDGE




                                                       August 5, 2021

Edwin Ortiz
USM No. 85937-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

                                    RE: United States v. Ortiz
                                        18 Cr. 476 (NRB)

Dear Mr. Ortiz:

        I have reviewed your submission dated July 21, 2021 requesting appointment of counsel
to assist you with preparing a motion to assess your sentence pursuant to the decision in United
States v. Davis, 139 S. Ct. 2319 (2019) (“Davis”). If I understand your submission correctly, you
intend to argue that your sentence should be reduced in light of the holding in Davis, which found
that the definition of “crime of violence,” under the residual clause of 18 U.S.C. § 924(c), was
unconstitutionally vague.

         An individual is guilty of violating Section 924(c) if he uses or carries a firearm during and
in relation to, or possesses a firearm in furtherance of, a “crime of violence” or a “drug trafficking
crime.” 18 U.S.C. § 924(c)(1)(A). While Davis invalidated Section 924(c)’s residual clause, the
decision “did not invalidate the ‘drug trafficking crime’ predicate for a Section 924(c)
conviction[.]” Flowers v. United States, No. 19 Civ. 11950, 2020 WL 6782047, at *2 (S.D.N.Y.
Nov. 18, 2020). As your Section 924(c) conviction arose from brandishing a weapon in relation
to a drug crime, your conviction is unaffected by Davis and subsequent cases, such as In re
Thomas, 988 F.3d 783 (4th Cir. 2021).

        Because it is my understanding that your contemplated motion has no basis in law, I am
denying your request for appointment of counsel. If I have misunderstood the nature of your
anticipated motion in any way, please let me know.

                                                       Very truly yours,


                                                       ___________________________
                                                       Naomi Reice Buchwald
                                                       United States District Judge
         Case 1:18-cr-00476-NRB Document 56 Filed 08/05/21 Page 2 of 2

                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                   UNITED STATES COURTHOUSE
                                        500 PEARL STREET
                                       NEW YORK, NY 10007

   NAOMI REICE BUCHWALD                                              (212) 805-0194
UNITED STATES DISTRICT JUDGE
A copy of the foregoing has been mailed to:

Edwin Ortiz
USM No. 85937-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640
